  Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 1 of 24 PageID #: 977




                                 EXHIBIT I
Bureau of Justice Statistics, US DOJ, Medical Problems of State and
    Federal Prisoners and Jail Inmates, 2011-12, NCJ 248491
                              (Rev. 10/4/2016)
           Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 2 of 24 PageID #: 978
U.S. Department of Justice
Office of Justice Programs           Revised October 4, 2016
Bureau of Justice Statistics

FEBRUARY 2015
                                                   Special Report                                                                               NCJ 248491



Medical Problems of State and Federal
 Prisoners and Jail Inmates, 2011–12
Laura M. Maruschak, BJS Statistician
Marcus Berzofsky, Dr.P.H., and Jennifer Unangst, RTI International



I
    n 2011–12, half of state and federal prisoners and local
    jail inmates reported ever having a chronic condition              Figure 1
    (figure 1). Chronic conditions include cancer, high blood          Prevalence of ever having a chronic condition or infectious
                                                                       disease among state and federal prisoners and jail inmates,
pressure, stroke-related problems, diabetes, heart-related
                                                                       2011–12
problems, kidney-related problems, arthritis, asthma, and
                                                                       Percent
cirrhosis of the liver. Twenty-one percent of prisoners and            60
14% of jail inmates reported ever having an infectious
disease, including tuberculosis, hepatitis B and C, and other                  Chronic condition
                                                                       50
sexually transmitted diseases (STDs). About 1% of prisoners
and jail inmates who had been tested for HIV reported being            40
HIV positive.
                                                                       30
This report uses data from the 2011–12 National Inmate
                                                                                               Infectious disease
Survey (NIS-3) to describe the health status and the                   20
health services and treatment received by state and federal
prisoners and local jail inmates. Data from the 2009–2012              10
National Survey on Drug Use and Health (NSDUH) were
used to compare the incarcerated populations to the general             0
                                                                                          Prisoners                            Jail inmates
population. The general population was standardized
                                                                       Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.


                                                              HIGHLIGHTS
     In 2011–12, an estimated 40% of state and federal prisoners        While female prisoners and jail inmates were less likely than
       and jail inmates reported having a current chronic medical           males to be overweight, they were more likely to be obese
       condition while about half reported ever having a chronic            or morbidly obese.
       medical condition.                                                 About 66% of prisoners and 40% of jail inmates with a current
     Twenty-one percent of prisoners and 14% of jail inmates              chronic condition reported taking prescription medication.
       reported ever having tuberculosis, hepatitis B or C, or other      The majority of prisoners reported having been tested
       STDs (excluding HIV or AIDS).                                        for HIV (71%) and for tuberculosis (94%) since admission.
     Both prisoners and jail inmates were more likely than                Among jail inmates, 11% had been tested for HIV and
       the general population to report ever having a chronic               54% for tuberculosis.
       condition or infectious disease. The same finding held true        Seventeen jurisdictions reported testing all inmates for HIV
       for each specific condition or infectious disease.                   during the intake process, 11 reported opt-out testing, and
     Among prisoners and jail inmates, females were more likely           10 reported opt-in testing.
       than males to report ever having a chronic condition.              More than half of prisoners (56%) and jail inmates (51%)
     High blood pressure was the most common chronic                      said that they were either very satisfied or somewhat
       condition reported by prisoners (30%) and jail inmates (26%).        satisfied with the health care services received
     The majority of prisoners (74%) and jail inmates (62%) were          since admission.
       overweight, obese, or morbidly obese.




                                                                                                                                                     Celebrating
                                                                                                                                                     35 years
        Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 3 of 24 PageID #: 979

twice, once to match the prison population and once to                Prisoners and jail inmates were more likely than the
match the jail population by sex, age, race, and Hispanic             general population to report ever having a chronic
origin. Standardizing the general population to the inmate            condition or an infectious disease
population controls for differences in the distributions of
sex, age, and race, and Hispanic origin, which are important          When compared to the general population, both prisoners
risk factors for medical problems. Standardization removes            and jail inmates were more likely to report ever having
the effect of sex, age, race, and Hispanic origin when                a chronic condition, and they were more likely to report
comparing the prevalence of medical conditions between                each of the specific chronic conditions measured. When
the incarcerated populations and the general population.              compared to the general population, the measure of ever
However, it does not remove the effect of other factors               having a chronic condition excludes cancer, kidney-related
associated with both incarceration status and outcome. The            problems, and arthritis or rheumatism because data were
report details the prevalence of specific chronic conditions          not collected on these chronic conditions in the NSDUH.
and infectious diseases and highlights important differences          Forty-four percent of prisoners reported ever having a
in the rates of each by demographic characteristics. It               chronic condition, compared to 31% of persons in the
examines treatment received by inmates with health                    general population (table 1). Prisoners were about 1.5
problems and describes inmate satisfaction with health                times more likely than persons in the standardized general
services received while incarcerated.                                 population to report ever having high blood pressure,
                                                                      diabetes, or asthma. About 45% of jail inmates reported


  Difference between ever having and currently having chronic medical conditions
  Estimates of chronic medical conditions among state and              The data show that an estimated 50% of prisoners and jail
  federal prisoners and jail inmates are based on self-reported        inmates reported ever having a chronic condition compared
  information in the National Inmate Survey (NIS-3). Inmates           to 40% currently having a chronic condition. The percentage
  were asked whether a doctor, nurse, or other health care             of inmates who reported currently having a chronic condition
  provider ever told them they had select noninfectious medical        was lower than those who reported ever having a chronic
  conditions which were categorized as chronic conditions.             condition because over time, a past condition may have
  Chronic medical conditions involve persistent health                 been resolved, gone into remission, or no longer required
  problems that have long-lasting effects, and include but are         treatment. The measure of ever having a chronic medical
  not limited to, the select conditions that were asked about in       condition indicates the percentage of inmates who are
  the NIS-3. This measure indicated a diagnosis of having the          potentially at risk for future medical problems while the
  condition at least once in their lifetime, but does not mean         measure of current condition indicates the percentage of
  that the inmate currently has the medical condition. As a            inmates who may have needed health care services at the
  measure of current medical conditions in the NIS-3, inmates          time of interview.
  were also asked at the time of the interview whether a doctor,
  nurse, or other health care provider had told them they
  currently had select noninfectious medical conditions.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                             2
           Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 4 of 24 PageID #: 980

Table 1
Prevalence of ever having a chronic condition or infectious disease among state and federal prisoners and the general
population (standardized), 2011–12
                                                                        State and federal prisoners                                 General population*a
Chronic condition/infectious disease                                 Percent               Standard error                     Percent              Standard error
Ever had a chronic conditionb                                         43.9%**                    1.5%                          31.0%                     0.3%
   Cancer                                                              3.5                       0.4                              /                         :
   High blood pressure/hypertension                                   30.2**                     1.2                           18.1                      0.3
   Stroke-related problems                                             1.8**                     0.3                            0.7                      0.1
   Diabetes/high blood sugar                                           9.0**                     0.8                            6.5                      0.2
   Heart-related problemsc                                             9.8**                     1.0                            2.9                      0.1
   Kidney-related problems                                             6.1                       0.7                              /                         :
   Arthritis/rheumatism                                               15.0                       0.9                              /                         :
   Asthma                                                             14.9**                     0.9                           10.2                      0.2
   Cirrhosis of the liver                                              1.8**                     0.3                            0.2                        --
Ever had an infectious diseased                                       21.0%**                    1.3%                           4.8%                     0.2%
   Tuberculosis                                                        6.0**                     0.6                            0.5                      0.1
   Hepatitise                                                         10.9**                     1.0                            1.1                      0.1
      Hepatitis B                                                      2.7                       0.4                              /                         :
      Hepatitis C                                                      9.8                       1.0                              /                         :
   STDsf                                                               6.0**                     0.5                            3.4                      0.1
HIV/AIDS                                                               1.3%**                    0.3%                           0.4%                     0.1%
*Comparison group.
**Difference with comparison group is significant at the 95% confidence level.
--Less than 0.05%.
: Not calculated.
/Not collected in the NSDUH.
aGeneral population estimates were standardized to match the prison population by sex, age, race, and Hispanic origin.
bIncludes only conditions measured by both the NIS and NSDUH. In the NSDUH, persons were asked if a doctor or other medical professional had ever told them that
they had high blood pressure, a stroke, diabetes, heart disease, asthma, or cirrhosis of the liver.
cFor state and federal prisoners, heart-related problems could include angina; arrhythmia; arteriosclerosis; heart attack; coronary, congenital, or rheumatic heart disease;
heart valve damage; tachycardia; or other type of heart problem.
dExcludes HIV or AIDS due to unknown or missing data. Only those tested reported results.
eIncludes hepatitis B and C for the prison population and all types of hepatitis for the general population.
fExcludes HIV or AIDS.

Source: Bureau of Justice Statistics, National Inmate Survey (NIS), 2011–12; and the Substance Abuse and Mental Health Services Administration, National Survey on Drug
Use and Health (NSDUH), 2009–2012.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                                3
           Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 5 of 24 PageID #: 981

ever having a chronic condition, compared to 27% of the                                  High blood pressure was the most commonly reported
standardized general population (table 2). Jail inmates were                             chronic condition among prisoners and jail inmates
nearly two times more likely than persons in the general
population to report ever having high blood pressure,                                    Similar to the standardized general population, the most
diabetes, or asthma.                                                                     commonly reported chronic condition reported by both
                                                                                         prisoners and jail inmates was high blood pressure. Nearly
An estimated 21% of prisoners and 14% of jail inmates                                    a third (30%) of prisoners and more than a quarter (26%)
reported ever having tuberculosis, hepatitis, or other STDs                              of jail inmates reported high blood pressure. Asthma (15%
excluding HIV or AIDS, compared to 5% of the general                                     for prisoners and 20% for jail inmates) and arthritis (15%
population.1 For each type of infectious disease, prisoners                              for prisoners and 13% for jail inmates) were the second and
and jail inmates were more likely than those in the general                              third most common chronic conditions.
population to report ever having that infectious disease.
1Inthe NSDUH, hepatitis includes all types. In the NIS-3, hepatitis includes
hepatitis B and hepatitis C.


Table 2
Prevalence of ever having a chronic condition or infectious disease among jail inmates and the general population
(standardized), 2011–12
                                                                                   Jail inmates                                        General population*a
Chronic condition/infectious disease                                   Percent                 Standard error                    Percent              Standard error
Ever had a chronic conditionb                                           44.7%**                    1.2%                           26.9%                     0.3%
   Cancer                                                                3.6                       0.4                               /                         :
   High blood pressure/hypertension                                     26.3**                     1.1                            13.9                      0.2
   Stroke-related problems                                               2.3**                     0.3                             0.5                        --
   Diabetes/high blood sugar                                             7.2**                     0.6                             4.5                      0.1
   Heart-related problemsc                                              10.4**                     0.7                             1.9                      0.1
   Kidney-related problems                                               6.7                       0.5                               /                         :
   Arthritis/rheumatism                                                 12.9                       0.7                               /                         :
   Asthma                                                               20.1**                     1.0                            11.4                      0.2
   Cirrhosis of the liver                                                1.7**                     0.3                             0.1                        --
Ever had an infectious diseased                                         14.3%**                    0.7%                            4.6%                     0.1%
   Tuberculosis                                                          2.5**                     0.3                             0.4                        --
   Hepatitise                                                            6.5**                     0.5                             0.9                        --
      Hepatitis B                                                        1.7                       0.2                               /                         :
      Hepatitis C                                                        5.6                       0.5                               /                         :
   STDse,f                                                               6.1**                     0.5                             3.5                      0.1
HIV/AIDS                                                                 1.3%**                    0.2%                            0.3%                       --
*Comparison group.
**Difference with comparison group is significant at the 95% confidence level.
--Less than 0.05%.
: Not calculated.
/Not collected in the NSDUH.
aGeneral population estimates were standardized to match the jail population by sex, age, race, and Hispanic origin.
bIncludes only conditions measured by both the NIS and NSDUH. In the NSDUH, persons were asked if a doctor or other medical professional had ever told them that
they had high blood pressure, a stroke, diabetes, heart disease, asthma, or cirrhosis of the liver.
cFor jail inmates, heart-related problems could include angina; arrhythmia; arteriosclerosis; heart attack; coronary, congenital, or rheumatic heart disease; heart valve
damage; tachycardia; or other type of heart problem.
dExcludes HIV or AIDS due to unknown or missing data. Only those tested reported results.
eIncludes hepatitis B and C for the jail population and all types of hepatitis for the general population.
fExcludes HIV or AIDS.

Source: Bureau of Justice Statistics, National Inmate Survey (NIS), 2011–12; and the Substance Abuse and Mental Health Services Administration, National Survey on
Drug Use and Health (NSDUH), 2009–2012.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                                   4
           Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 6 of 24 PageID #: 982

Among prisoners, hepatitis C was the most commonly                                     chronic condition. Similarly, 54% of white, 50% of black, and
reported infectious disease (10%), followed by tuberculosis                            37% of Hispanic jail inmates reported ever having a chronic
and STDs (6% each). Among jail inmates, nearly 6%                                      condition. White prisoners were almost 1.5 times more likely
reported ever having hepatitis C, 6% ever had some other                               than black prisoners to report ever having an infectious
STD, and 2% ever had tuberculosis. About 1% of both                                    disease. About 15% of both white and black jail inmates
prisoners and jail inmates who were tested reported having                             reported ever having an infectious disease, compared to 10%
HIV or AIDS.                                                                           of Hispanic inmates.


Chronic conditions were more commonly reported by                                      Older prisoners were about 3 times more likely than
female inmates both in prisons and jails                                               younger persons to report ever having a chronic
                                                                                       condition or infectious disease
Female prisoners and jail inmates were more likely than
males to report ever having a chronic condition (table 3).                             Older prisoners and jail inmates were more likely than
About two-thirds of females in both prisons (63%) and jails                            younger persons to report ever having a chronic condition
(67%) reported ever having a chronic condition, compared                               or infectious disease. Prisoners age 50 or older were about
to half of males in prisons (50%) and jails (48%). In prisons,                         2.5 times more likely than those ages 18 to 24 to report ever
25% of females and 21% of males reported ever having an                                having a chronic condition. Similarly, jail inmates age 50 or
infectious disease. In jails, 20% of females reported ever                             older were about 2 times more likely than those ages 18 to
having an infectious disease, compared to 13% of males.                                24 to report ever having a chronic condition. About 1 in 10
                                                                                       prisoners and jail inmates ages 18 to 24 reported ever having
Hispanic prisoners and jail inmates were less likely than                              an infectious disease. Prisoners (35%) and jail inmates (30%)
white and black prisoners and jail inmates to report ever                              age 50 or older were about 3 times more likely to report
having an infectious disease. About 57% of white, 52% of                               having an infectious disease than those ages 18 to 24.
black, and 41% of Hispanic prisoners reported ever having a

Table 3
Prevalence of ever having a chronic condition or infectious disease among state and federal prisoners and jail inmates, by
demographic characteristics, 2011–12
                                                             Chronic conditiona                                                Infectious diseaseb
Demographic characteristic               State and federal prisoners*           Jail inmates               State and federal prisoners*           Jail inmates
  All inmates                                       50.5%                           50.2%                             21.0%                           14.3%**
Sex
  Male †                                             49.6%                          47.8%                             20.7%                           13.4%**
  Female                                             62.9 ††                        66.6 ††                           25.0                            20.1 ††
Age
  18–24 †                                            27.5%                          37.7%**                           11.0%                            9.5%
  25–34                                              40.9 ††                        45.6 ††                           19.7 ††                         13.1 ††**
  35–49                                              55.5 ††                        57.7 ††                           18.8 ††                         15.0 ††**
  50 or older                                        72.6 ††                        78.6 ††                           35.1 ††                         30.1 ††
Race/Hispanic originc
  White­                                             57.4%                          54.3%                             24.6% ††                        14.9%**
  Black/African American †                           51.9                           49.7                              16.7                            15.2
  Hispanic/Latino                                    40.6 ††                        37.1 ††                           23.4                            10.1 ††**
  Otherd                                             49.4                           61.3 ††                           20.0                            14.9
Note: The jail population was not standardized to match the prison population. Therefore, differences observed may be due to differences in prison and jail population
by sex, age, race, and Hispanic origin. See appendix table 8 for standard errors.
*Comparison group.
**Difference with comparison group is significant at the 95% confidence level.
† Comparison group.
†† Difference with comparison group is significant at the 95% confidence level.
aIncludes cancer, high blood pressure or hypertension, stroke-related problems, diabetes or high blood sugar, heart-related problems, kidney-related problems, arthritis
or rheumatism, asthma, and cirrhosis of the liver.
bIncludes tuberculosis, hepatitis B, hepatitis C, and STDs. Excludes HIV or AIDS due to unknown or missing data.
cExcludes persons of Hispanic or Latino origin, unless specified.
dIncludes persons identified as American Indian or Alaska Native; Asian, Native Hawaiian, or other Pacific Islander; and two or more races.

Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                              5
        Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 7 of 24 PageID #: 983


  Rates of high blood pressure and diabetes increased among prisoners and jail
  inmates
  In the Bureau of Justice Statistics’ (BJS) 2002 Survey of
  Inmates in Local Jails and 2004 Survey of Inmates in State and       Figure 2
                                                                       Rate of ever having a chronic condition among state and
  Federal Correctional Facilities, inmates were asked a series
                                                                       federal prisoners, 2004 and 2011–12
  of questions to determine if they ever had or currently have
  a chronic condition. Inmates were also asked about specific          Rate per 10,000 prisoners
  chronic conditions. The 2011–12 National Inmate Survey               3,500
  (NIS-3) included a more restricted measure of ever had or
  currently having a chronic condition. In the NIS-3, inmates                     2011–12
                                                                       3,000
  were asked if a doctor, nurse, or other health care provider
  ever told them that they had a certain chronic condition             2,500
  and, if a doctor, nurse, or health care provider told them that              2004
  they currently had the chronic condition. Although the NIS-3         2,000
  collected a more conservative measure, prevalence estimates
  of some common chronic conditions were higher in 2011–12             1,500
  than 2002 and 2004, indicating true increases have occurred
  over time.                                                           1,000

  Between 2004 and 2011–12, rates of high blood pressure                500
  and diabetes rose among prisoners (figure 2). The rate of
  diabetes in 2011–12 (899 per 10,000 prisoners) was almost                0
  twice the rate in 2004 (483 per 10,000). The rate of high blood              High blood    Diabetes/       Asthma       Arthritis/    Heart-related
                                                                               pressure/     high blood                   rheumatism    problems
  pressure (3,020 per 10,000 prisoners) was almost 1.5 times the               hypertension* sugar*
  rate in 2004 (2,093 per 10,000). Similar rates were observed
                                                                       Note: See appendix table 9 for standard errors.
  for asthma, arthritis, and heart-related problems. Although          *Differences between years are significant at the 95% confidence level.
  data suggest stability in these rates, caution should be taken       Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12; and
  when interpreting data, as the methodology was updated for           Survey of Inmates in State and Federal Correctional Facilities, 2004.
  2011–12.
                                                                                                                      Continued on next page




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                               6
          Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 8 of 24 PageID #: 984


  Rates of high blood pressure and diabetes increased among prisoners and jail
  inmates (continued)
  Similar trends were observed among jail inmates (figure 3).                    Rate of HIV or AIDS in state and federal prisons
  The 2011–12 rate of jail inmates who reported ever having                      continued to decline
  diabetes (723 per 10,000 jail inmates) was twice the 2002                      Based on data from administrative records reported through
  rate (361 per 10,000), and the rate of high blood pressure in                  BJS’s National Prisoner Statistics (NPS-1) data collection,
  2011–12 was almost 1.5 times higher than the rate in 2002.                     18,945 state and federal prisoners were infected with HIV
  The rate of asthma also rose between 2002 and 2011–12, from                    or had confirmed AIDS in 2012—down from 19,536 in 2011
  1,502 per 10,000 jail inmates to 2,012 per 10,000. Although                    (appendix table 1). Between 2011 and 2012, the estimated
  data suggest that the rates of arthritis and heart-related                     rate of HIV or AIDS declined from 145 per 10,000 prisoners
  problems among jail inmates were relatively stable, caution                    to 143 per 10,000. This decline is consistent with declines
  should be taken when interpreting data, as the methodology                     observed over the previous decades (figure 4).
  was updated for 2011–12.


  Figure 3                                                                       Figure 4
  Rate of ever having a chronic condition among jail                             Rate of HIV or AIDS cases among state and federal
  inmates, 2002 and 2011–12                                                      prisoners, 2001–2012
  Rate per 10,000 jail inmates                                                   Rate per 10,000 prisoners
  3,000                                                                          200


  2,500
                                                                                 150
                                       2011–12
  2,000

                                     2002
  1,500
                                                                                 100

  1,000

   500                                                                            50


     0
          High blood    Diabetes/     Asthma*     Arthritis/    Heart-related
          pressure/     high blood                rheumatism    problems           0
          hypertension* sugar*                                                         2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

  Note: See appendix table 10 for standard errors. For comparability to the      Source: Bureau of Justice Statistics, National Prisoner Statistics Program,
  2011–12 rates, jail inmates age 17 or younger were excluded when calculating   2001–2012.
  2002 rates of ever having each specific chronic condition.
  *Differences between years are significant at the 95% confidence level.
  Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12; and
  Survey of Inmates in Local Jails, 2002.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                      7
          Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 9 of 24 PageID #: 985

24% of prisoners and jail inmates reported at least two
                                                                             Table 4
chronic conditions                                                           Prevalence of ever having multiple chronic conditions and
                                                                             infectious diseases among state and federal prisoners and
In 2012, nearly a quarter (24%) of both prisoners and jail
                                                                             jail inmates, 2011–12
inmates reported ever having multiple chronic conditions
                                                                                                                 State and federal
(table 4). About 7% of prisoners and 4% of jail inmates                                                          prisoners*                  Jail inmates
reported high blood pressure and diabetes—two chronic                        Chronic condition/ infectious                Standard                  Standard
conditions that are risk factors for cardiovascular disease.                 disease                            Percent error            Percent error
About 12% of prisoners and 9% of jail inmates reported                       Chronic conditions
ever having a chronic condition and an infectious disease.                      Multiple chronic conditions     24.2%       1.3%         24.3%        1.2%
Among prisoners and jail inmates who reported ever having                       Hypertension and diabetes        6.6        0.7           4.4**       0.5
hepatitis B, about 15% reported ever having cirrhosis of the                 Infectious diseasesa
liver. About 11% of those in both populations who ever had                      Multiple infectious diseases     4.1%       0.5%          2.2%**      0.3%
                                                                             Chronic conditions and
hepatitis C reported that they had cirrhosis of the liver.                   infectious diseases
                                                                                Both a chronic condition
                                                                                  and infectious disease        12.3%       0.9%          9.1%**      0.6%
                                                                                Among those who had
                                                                                  Hepatitis B–
                                                                                   Had cirrhosis of the liver   14.6        2.8          15.2         4.8
                                                                                Among those who had
                                                                                  Hepatitis C–
                                                                                   Had cirrhosis of the liver   11.3        4.8          11.0         4.6
                                                                             Note: The jail population was not standardized to match the prison population.
                                                                             Therefore, differences observed may be due to differences in prison and jail
                                                                             population by sex, age, race, and Hispanic origin.
                                                                             *Comparison group.
                                                                             **Difference with comparison group is significant at the 95% confidence level.
                                                                             aIncludes tuberculosis, hepatitis B, hepatitis C, and STDs. Excludes HIV or AIDS
                                                                             due to unknown or missing data.
                                                                             Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.




  Majority of prisoners and jail inmates were either overweight, obese, or
  morbidly obese2
  In 2011–12, nearly three-quarters of prisoners were either
                                                                             Table 5
  overweight (46%), obese (26%), or morbidly obese (2%), with
                                                                             Body mass index of state and federal prisoners and local
  about a quarter of prisoners being either normal weight                    jail inmates, 2011–12
  (26%) or underweight (1%) (table 5). Measures of overweight,
                                                                             Body mass index          State and federal prisoners        Jail inmates
  obese, and morbidly obese were calculated using the body
                                                                               Total                          100%                             100%
  mass index (see Methodology). Female prisoners (35%) were
                                                                             Normal/underweight               26.4                            38.4
  less likely than males (47%) to be overweight. However, female             Overweight                       45.7                            39.3
  (43%) prisoners were more likely than males (27%) to be either             Obese                            25.5                            20.0
  obese or morbidly obese (appendix table 2). Prisoners ages                 Morbidly obese                    2.4                              2.3
  18 to 24 were less likely than all other age groups to be obese.           Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.
  About 14% of prisoners ages 18 to 24 were obese, compared
  to 20% of those ages 25 to 34, 33% of those ages 35 to 49, and             inmates were more likely than males (20%) to be either obese
  25% of those age 50 or older. Black prisoners (29%) were more              or morbidly obese (appendix table 3). Similar to prisoners,
  likely than white prisoners (23%) to be obese.                             jail inmates ages 18 to 24 were less likely than all other age
                                                                             groups to be obese. About 13% of jail inmates ages 18 to 24
  In 2011–12, more than 6 in 10 jail inmates were either
                                                                             were obese, compared to 19% of those ages 25 to 34, 27% of
  overweight (39%), obese (20%), or morbidly obese (2%), while
                                                                             those ages 35 to 49, and 22% of those age 50 or older. About
  about 4 in 10 jail inmates were either normal weight (37%) or
                                                                             44% of Hispanic jail inmates reported being overweight—the
  underweight (1%). Female (32%) jail inmates were less likely
                                                                             highest percentage among all racial or ethnic categories.
  than males (40%) to be overweight. However, female (37%) jail
                                                                             About 1 in 5 jail inmates in each racial category was obese.
  2This finding is consistent with the general population of adults age 20   Black jail inmates (3%) were more likely than white jail inmates
  or older (Health, United States, 2013, Centers for Disease Control and
  Prevention).
                                                                             (1%) to be morbidly obese.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                       8
          Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 10 of 24 PageID #: 986

Most prisoners and jail inmates received medical                                       An estimated 80% of prisoners and 47% of jail inmates
assessments or exams since admission                                                   reported seeing a health care professional for a medical
                                                                                       reason since admission. Prisoners (71%) were about
Prisoners were more likely than jail inmates to report                                 6.5 times more likely than jail inmates (11%) to be tested for
being assessed and questioned about medical issues at                                  HIV. Among prisoners, 57% were tested for hepatitis B and
time of admission; to have seen a doctor, nurse, or health                             54% were tested for hepatitis C, compared to 6% for both
care professional for any medical reason; or to have been                              among jail inmates. Almost all prisoners (94%) reported
tested for infectious diseases (table 6). An estimated 85%                             being tested for tuberculosis since admission, compared to
of prisoners were questioned by staff about their health or                            about half (54%) of jail inmates.
medical history, compared to 82% of jail inmates. About
two-thirds of prisoners (64%) and half (50%) of jail inmates
reported being assessed by staff to see if they were sick,
injured, or intoxicated.

Table 6
Health care services and medical tests received by state and federal prisoners and jail inmates while incarcerated, 2011–12
                                                                                    State and federal prisoners*                             Jail inmates
Health care services provided                                                       Percent           Standard error               Percent             Standard error
At time of admission
   Assessed by staff for sickness, injury, or intoxication                           63.6%                  1.2%                    49.4%**                 1.6%
   Questioned by staff about health or medical history                               85.0                   1.0                     81.8**                  1.1
Since admission
   Seen a doctor, nurse, or other health care professional for any reason            79.9%                  1.2%                    46.5%**                 1.3%
   Tested for—
      HIV                                                                            71.4                   1.4                     10.8**                  0.8
      Tuberculosis                                                                   93.6                   0.7                     53.9**                  2.5
      Hepatitis B                                                                    57.4                   1.6                      6.0**                  0.6
      Hepatitis C                                                                    54.4                   1.7                      5.7**                  0.5
      STDsa                                                                          32.6                   1.2                      5.4**                  0.5
Note: The jail population was not standardized to match the prison population. Therefore, differences observed may be due to differences in prison and jail population
by sex, age, race, and Hispanic origin.
*Comparison group.
**Difference with comparison group is significant at the 95% confidence level.
aExcludes HIV or AIDS.

Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.




   About a third of jurisdictions reported testing all inmates on entry
   In 2012, as part of the prison intake process, 17 jurisdictions                     and general consent for medical services was obtained in
   reported that they test all inmates for HIV, 11 reported that                       1 jurisdiction. For jurisdictions with opt-out testing, type of
   they offer opt-out HIV testing (i.e., all inmates are offered the                   consent for testing was not consistent. Three jurisdictions
   test, and the test is given unless the inmate declines the test),                   obtained consent specifically for HIV testing, six jurisdictions
   and 10 reported opt-in HIV testing (i.e., all inmates are offered                   obtained consent for medical services, one jurisdiction did not
   the test, and the test is given if the inmate wants to be tested).                  obtain any consent, and one jurisdiction did not report type
   The remaining jurisdictions either had some other practice for                      of consent.
   testing, did not test, or did not report the testing practice in                    In 2012, the majority of jurisdictions reported testing inmates
   their jurisdiction (appendix table 4).                                              in custody who requested an HIV test (42), if there was clinical
   Thirty-two percent of prisoners were held in the jurisdictions                      indication (39), who were involved in an incident (34), and
   that reported testing all inmates for HIV, 26% were held in the                     who were under court order (32) (appendix table 5). Twenty
   jurisdictions reporting opt-out testing, and 15% were held in                       jurisdictions reported offering HIV testing during routine
   the jurisdictions that reported opt-in testing. The remaining                       medical exams, and 19 offered testing to high-risk inmates.
   quarter of prisoners were held in jurisdictions that either                         On discharge, most jurisdictions (24) provided inmates with
   reported other testing circumstances or did not report their                        an HIV test, if requested (appendix table 6). Seven jurisdictions
   testing practices.                                                                  offered an HIV test to all inmates being released, three offered
   Among the 10 jurisdictions offering opt-in testing, consent                         an HIV test to some inmates, and six reported that they did
   specifically for HIV testing was obtained in 9 jurisdictions,                       not provide HIV testing on discharge.



MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                                9
          Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 11 of 24 PageID #: 987

Among prisoners and jail inmates who reported ever
                                                                                       Figure 5
having a chronic condition, about three-quarters                                       Prevalence of any chronic condition at admission and
reported having a chronic condition at admission                                       since admission among state and federal prisoners and jail
                                                                                       inmates who reported ever having a condition, 2011–12
Among those who reported ever having a chronic condition,
                                                                                       Percent
73% of prisoners and 77% of jail inmates reported that they
had a condition at admission (figure 5). Both prisoners and                            100
jail inmates were more likely to report a chronic condition
at admission than since admission. Among those who
                                                                                                 Chronic condition
reported ever having a chronic condition, about a quarter                                        reported at admission
(27%) of prisoners and a tenth (8%) of jail inmates did not                              75
report a chronic condition at admission, but were told that
they had the condition since admission. Prisoners and jail
inmates who had a chronic condition at admission were                                    50
equally likely to report taking prescription medication or
                                                                                                                Chronic condition
receiving some other type of treatment in the 30 days prior                                                     reported since
to admission (table 7). In both populations, about 6 in 10                                                      admission
reported taking prescription medication and more than 3 in                               25
10 reported receiving some other type of treatment.

                                                                                            0
                                                                                                           Prisoners                           Jail inmates
                                                                                       Note: An inmate may have reported ever having multiple conditions. As a result,
                                                                                       one inmate may be in both categories because one condition may have been
                                                                                       reported at admission and another condition could have been reported since
                                                                                       admission.
                                                                                       Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.


Table 7
Prevalence of prescription medication use and other treatment among prisoners and jail inmates with a current chronic
condition or infectious disease, 2011–12
                                                                                    State and federal prisoners*                              Jail inmates
Health care services provided                                                       Percent           Standard error                Percent             Standard error
Chronic condition at admissiona
   In 30 days prior to admission—
      Taking prescription medication                                                 60.9%                   2.5%                    58.8%                    2.1%
      Receiving medical treatment other than prescription medication                 34.4                    1.9                     32.6                     1.6
Current chronic conditiona
   Currently taking prescription medication                                          66.1%                   2.3%                    39.8%**                  1.8%
      Reasons for not taking prescription medicationb
         Inmate had not seen a doctor                                                20.0                    1.7                     38.7**                   2.2
         Inmate did not like taking medication                                       10.9                    1.2                     16.0**                   1.6
         Doctor did not think it was necessary or facility would not provide it      36.3                    2.3                     36.3                     1.6
         Inmate did not think medication was necessary                               19.4                    1.8                     30.5**                   1.8
         Other                                                                       35.0                    2.4                     50.9**                   2.0
   Currently receiving medical treatment other than prescription medication          19.9                    1.7                     13.8**                   1.4
HIV-positive inmates
   Taking prescription medication                                                    84.0%                   8.6%                    65.9%                    9.6%
Note: The jail population was not standardized to match the prison population. Therefore, differences observed may be due to differences in prison and jail population
by sex, age, race, and Hispanic origin.
*Comparison group.
**Difference with comparison group is significant at the 95% confidence level.
aIncludes cancer, high blood pressure or hypertension, stroke-related problems, diabetes or high blood sugar, heart-related problems, kidney-related problems, arthritis
or rheumatism, asthma, and cirrhosis of the liver.
bDetail does not sum to 100% because inmates could select more than one reason.

Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                            10
         Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 12 of 24 PageID #: 988

66% of prisoners and 40% of jail inmates with a                                        prescription medication, and 14% reported receiving some
current chronic condition reported taking prescription                                 other type of medical treatment. More than a third (39%) of
medication                                                                             jail inmates who were not taking prescription medication
                                                                                       reported that they had not seen a doctor and 36% said the
In 2011–12, about 4 in 10 prisoners (41%) and jail inmates                             doctor did not think medication was necessary or the facility
(40%) reported having a current chronic condition                                      would not provide the medication. Nearly a third (31%) of
(appendix table 7). Among prisoners with a current chronic                             jail inmates said that they did not think the medication was
condition, 66% reported that they were taking prescription                             necessary, and 16% reported that they did not like taking
medication, and 20% said they were receiving some other                                the medication. Among jail inmates who were HIV positive,
type of medical treatment. Although inmates could report                               66% reported taking prescription medication.
multiple reasons for not taking prescription medication,
prisoners most commonly cited reasons related to lack
of health services or doctor’s provision of a prescription.                            More than half of prisoners and jail inmates reported
More than a third (36%) of prisoners who were not taking                               being somewhat or very satisfied with health care
prescription medication said that the doctor did not think                             services received since admission
medication was necessary or that the facility would not
                                                                                       In 2011–12, 13% of prisoners were very satisfied with the
provide the medication, while about 20% reported that they
                                                                                       health services received since admission and 44% were
had not seen a doctor. About 19% of prisoners reported that
                                                                                       somewhat satisfied (table 8). Among jail inmates, 14%
they did not think the medication was necessary, and about
                                                                                       were very satisfied with the health services received since
11% reported that they did not like taking the medication.
                                                                                       admission and 37% were somewhat satisfied. Jail inmates
Among prisoners who were HIV positive, 84% reported
                                                                                       (49%) were more likely than prisoners (44%) to report
taking prescription medication.
                                                                                       not being satisfied with the health care services received
Jail inmates who reported having a current chronic                                     since admission.
condition were less likely than prisoners to report taking
                                                                                       Nearly half (48%) of prisoners and 43% of jail inmates
prescription medication or receiving some other type
                                                                                       reported that the health care received while incarcerated was
of medical treatment. About 40% of jail inmates with a
                                                                                       better than or about the same as the care they received in the
current chronic condition reported that they were receiving
                                                                                       12 months prior to admission.

Table 8
Satisfaction with health care services received by state and federal prisoners and jail inmates, 2011–12
                                                              State and federal prisoners*                                          Jail inmates
Health care services provided                             Percent                   Standard error                      Percent                    Standard error
Since admission
   Very satisfied                                           12.6%                        0.9%                            14.3%                          0.8%
   Somewhat satisfied                                       43.8                         1.4                             36.9**                         1.4
   Not at all satisfied                                     43.6                         1.6                             48.8**                         1.5
Compared to those received 12 months
 prior to admission
   Better                                                   12.4%                        1.0%                            11.0%                          0.7%
   About the same                                           35.8                         1.6                             32.0                           1.1
   Worse                                                    51.8                         1.8                             57.0**                         1.3
Note: The jail population was not standardized to match the prison population. Therefore, differences observed may be due to differences in prison and jail population
by sex, age, race, and Hispanic origin.
*Comparison group.
**Difference with comparison group is significant at the 95%-confidence level.
Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                           11
        Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 13 of 24 PageID #: 989

Methodology                                                            In this report, the analysis of the physical health module was
                                                                       restricted to adult inmates in prisons or jails. Therefore, this
                                                                       report excludes juvenile inmates ages 16 or 17 and inmates
National Inmate Survey                                                 in military facilities, Indian country jails, or ICE facilities.
The 2011–12 National Inmate Survey (NIS-3) was conducted
in 233 state and federal prisons, 358 local jails, and 15 special      Administration of the physical health module
facilities (i.e., military facilities, Indian country jails, and
Immigration and Customs Enforcement (ICE) facilities)                  The physical health module was administered to
between February 2011 and May 2012. Data were collected                participating inmates in the NIS-3 for one of two reasons—
by RTI International under a cooperative agreement with the
Bureau of Justice Statistics (BJS).                                    1. to ensure the sexual victimization survey length was
                                                                          similar for all participating inmates
The NIS-3 administered two questionnaires to inmates—a
survey about sexual victimization and a survey about                   2. as part of the alternative survey on mental and physical
mental and physical health, past drug and alcohol use, and                health, past drug and alcohol use, and treatment for
treatment for substance abuse. Inmates were randomly                      substance abuse.
assigned to receive one of two questionnaires to ensure that           Among inmates who received the sexual victimization
the content of the survey remained unknown to facility staff           survey (90% of inmates surveyed), a brief physical health
and the interviewers at the time of the interview.                     module was randomly assigned to half of the inmates
A total of 106,532 inmates participated in the NIS-3,                  who participated. Among those inmates, respondents
receiving either the sexual victimization survey or the                who completed the core sexual victimization survey
randomly assigned companion survey. Combined, the                      in 33 minutes or less received the brief physical health
surveys were administered to 43,721 inmates in state and               module. Based on the time criteria, 11,671 state and federal
federal prisons, 61,351 inmates in jails, 605 inmates in               prisoners (67% of the prisoners who would have been
military facilities, 192 inmates in Indian country jails, and          randomly assigned the brief physical health module) and
663 inmates in ICE facilities.                                         17,130 jail inmates (69% of the jail inmates who would have
                                                                       been randomly assigned the brief physical health module)
The interviews, which averaged 35 minutes in length,                   completed the brief physical health module.
used computer-assisted personal interviewing (CAPI) and
audio computer-assisted self-interviewing (ACASI) data                 Among inmates who received the alternative survey on
collection methods. For approximately the first 2 minutes,             mental and physical health, past drug and alcohol use, and
interviewers conducted a personal interview using CAPI                 treatment for substance abuse (10% of inmates surveyed),
to obtain background information and date of admission                 the full physical health module was administered to those
to the facility. For the remainder of the interview, inmates           who completed the mental health and disabilities modules
interacted with a computer-administered questionnaire                  in 30 minutes or less. Of the 4,304 inmates randomized to
using a touchscreen and synchronized audio instructions                the alternative survey, 3,833 (89%) inmates received and
delivered via headphones. Respondents completed the                    completed the full physical health module. Among the
ACASI portion of the interview in private, with the                    6,704 jail inmates randomized to the alternative survey,
interviewer either leaving the room or moving away from                5,494 inmates (90%) received and completed the full
the computer.                                                          physical health module.

A shorter paper questionnaire was made available for                   The module on physical health, which was administered
inmates who were unable to come to the private interviewing            through ACASI, relied on inmates reporting their direct
room or interact with the computer. The paper form was                 experiences. The brief physical health module asked the
completed by 751 state and federal prisoners (1.9% of all              inmate about the types of medical services received at
prisoner interviews) and 264 jail inmates (0.5% of all jail            the time of admission and about any medical conditions
inmate interviews). Inmates who completed the paper form               (i.e., chronic diseases and infectious diseases) the inmate
were not asked about their physical health, mental health,             ever had, had at the time of admission, and had developed
past drug and alcohol use, or treatment for substance abuse.           since admission. The full physical health module asked the
                                                                       same questions contained in the brief physical module, plus
Additional information on the methodology for sample                   additional items on the types of services and treatments
selection of facilities and inmates can be found in the report,        received by inmates with a medical condition and when
Sexual Victimization in Prisons and Jails Reported by Inmates,         those services and treatments were received. The entire
2011–12 (NCJ 241399, BJS web, May 2013).                               ACASI questionnaire (listed as the National Inmate
                                                                       Survey-3) is available on the BJS website.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                            12
         Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 14 of 24 PageID #: 990

Nonresponse bias analysis to assess feasibility of using                  Among prisoners and jail inmates who reported a sexual
the 90% or 10% sample in the NIS-3                                          victimization, inmates who reported a mental health
                                                                            condition were significantly less likely than inmates who
To produce reliable national-level statistics, a nonresponse                did not report a mental health condition to receive and
bias analysis was needed to assess the feasibility of using                 complete the brief physical health module (p-value less
data in the physical health module from the sexual                          than 0.0001 for prisoners and jail inmates).
victimization survey (90% sample) and the alternative
survey (10% sample). Bias arises when subjects with                       Among prisoners, 1.5% (177 of 11,671 respondents)
characteristics associated with the outcome of interest are                 reported a sexual victimization, reported a mental health
either overrepresented or underrepresented, resulting in the                condition, and received and completed the brief physical
estimated prevalence of an outcome being different from the                 health module.
actual prevalence of the outcome. Because not everybody                   Among jail inmates, 1.1% (190 of 17,130 respondents)
responded to the physical health module, it might be that                   reported a sexual victimization, reported a mental health
respondents differ from nonrespondents in significant ways.                 condition, and received and completed the brief physical
Because the time to complete earlier modules in the survey                  health module.
was a major factor in determining whether the respondent
was administered the physical health module, those who did             Key findings from the nonresponse bias analysis for
not receive the physical health module may be different than           respondents to the alternative survey include—
those who did. The time requirements may have biased the
                                                                          For both prisons and jails, inmates who reported a
physical health estimates, making them no longer nationally
                                                                            mental health condition were significantly less likely than
representative of all inmates.
                                                                            inmates who did not report a mental health condition
To assess the potential bias in both the sexual victimization               to receive and complete the full physical health module
survey (90%) and alternative survey (10%) administered in                   (p-value less than 0.0001 for prisoners and jail inmates).
the NIS-3, a nonresponse bias analysis was conducted for                    However, among those with a mental health condition,
those who received the physical health module and those                     92.0% of prisoners and 86.5% of jail inmates received and
who did not. For the sexual victimization survey, differences               completed the physical health module.
in response status to the physical health module were                     In prisons, 225 inmates (5.2% of respondents) responded
assessed by whether or not an inmate had been sexually                      to the alternative survey in Spanish.
victimized, language of the interview (i.e., English or
Spanish), whether or not an inmate reported a mental health               In jails, 321 inmates (5.3% of respondents) responded to
problem and the interaction of victimization and mental                     the alternative survey in Spanish.
health status. For the alternative survey, differences in                 Among prisoners and jail inmates who responded in
response status to the physical health module were assessed                 Spanish, inmates who reported a mental health condition
by language of the interview (i.e., English or Spanish),                    were not significantly less likely than inmates who did not
whether an inmate reported a mental health problem,                         report a mental health condition to receive and complete
and the interaction of language of interview and mental                     the full physical health module (p-values of 0.3989 and
health status.                                                              0.0678 for prisoners and jail inmates).
Key findings from the nonresponse bias analysis for                    For the alternative survey, based on the results of the
respondents to the sexual victimization survey include—                nonresponse bias analyses, it was determined that a weight
                                                                       adjustment could properly correct for potential bias among
   For both prisons and jails, inmates who reported a sexual         respondents to the full physical health module. However,
     victimization were significantly less likely than inmates         based on the results of the nonresponse bias analyses for the
     who did not report a sexual victimization to receive and          sexual victimization survey, it was determined that a weight
     complete the brief physical health module (p-value less           adjustment might not fully compensate for the potential
     than 0.0001 for prisoners and jail inmates).                      bias among those who responded to the brief physical
   For both prisons and jails, inmates who responded to the          health module. Therefore, the analyses of the physical
     survey in Spanish were significantly less likely than those       health data were restricted to inmates who completed the
     who responded in English to receive and complete the              alternative survey.
     brief physical health module (p-value less than 0.0001 for
     prisoners and jail inmates).
   For both prisons and jails, inmates who reported a mental
     health condition were significantly less likely than those
     who did not report a mental health condition to receive
     and complete the brief physical health module (p-value
     less than 0.0001 for prisoners and jail inmates).


MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                            13
           Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 15 of 24 PageID #: 991

Weighting and nonresponse adjustments                                             Standard errors and tests of significance

Responses from interviewed inmates were weighted to                               As with any survey, the NIS-3 estimates are subject to
produce national-level estimates. Each interviewed inmate                         error arising from sampling rather than using a complete
was assigned an initial weight corresponding to the inverse                       enumeration of the population of adult inmates in prisons
of the probability of selection within each sampled facility.                     and jails. For each physical health outcome, the estimated
A series of adjustment factors was applied to the initial                         sampling error varies by the size of the estimate, the number
weight to minimize potential bias due to nonresponse and                          of completed interviews, and the intra-cluster correlation of
to provide national estimates. For the analysis of the physical                   the outcome within facilities.
health module, these adjustments were one of two types:
                                                                                  A common way to express this sampling variability is to
1. adjustments to account for survey nonresponse                                  construct a 95% confidence interval around each survey
                                                                                  estimate. Typically, multiplying the standard error by 1.96
2. adjustments to account for module nonresponse due to                           and then adding or subtracting the result from the estimate
   time constraints.                                                              produces the confidence interval. This interval expresses the
                                                                                  range of values that could result among 95% of the different
Methods to adjust for survey nonresponse are detailed
                                                                                  samples that could be drawn.
in the report, Sexual Victimization in Prisons and Jails
Reported by Inmates, 2011–12 (NCJ 241399, BJS web,
May 2013). Once adjusted weights were developed to                                Chronic conditions and infectious disease in the
account for survey nonresponse, an additional weighting                           general population
adjustment was conducted to account for the potential
bias induced by nonresponse due to time constraints. Bias                         Prevalence rates of chronic conditions and infectious
could result if the module nonrespondents were different                          diseases in the general population included in this report
from the module respondents. The adjustment for module                            come from the National Survey on Drug Use and Health
nonresponse included a calibration of the weights to                              (NSDUH). To be most comparable to the inmate population
ensure that the weight from a nonresponding inmate was                            included in the NIS-3, the survey years from 2009 to
assigned to a responding inmate with similar characteristics.                     2012 of NSDUH were used in this analysis. Statistical
Because both respondents and nonrespondents to the                                tests comparing the prevalence of chronic conditions and
physical health module completed part of the alternative                          infectious diseases measured in the NIS-3 and NSDUH are
survey, the adjustment used data from modules that both                           presented in tables 1 and 2. NSDUH collects information
groups completed. These data included demographic,                                on six chronic conditions (i.e., high blood pressure, stroke-
criminal history, mental health, and interview debriefing                         related problems, diabetes, heart disease, asthma, and
characteristics. This adjustment ensured that the estimates                       cirrhosis of the liver) and four infectious diseases (i.e., HIV
accurately reflected the full sample, rather than only the                        or AIDS, tuberculosis, hepatitis, and STDs).
inmates who responded to the physical health module. For
                                                                                  Because the demographic makeup of the general population
each inmate, these adjustments were based on a generalized
                                                                                  is different than that of the inmate population (i.e., the
exponential model, developed by Folsom and Singh (2002),
                                                                                  general population is older, more white, and more female),
and applied to the sexual victimization survey respondents.3
                                                                                  general population rates were standardized to the inmate
The module nonresponse adjustment maintained the                                  population (i.e., the prison population for table 1 and the
benchmark totals designed to make national-level estimates                        jail population for table 2) to assess the differences between
for the total number of inmates age 18 or older who were                          comparable populations. Standardization calibrates the
held in jails at midyear 2011 or in prisons at yearend 2011.                      weights of one of the populations to the distribution
These benchmark totals represented the estimated number                           of the other based on a set of specified characteristics.
of inmates by sex (from BJS’s 2011 Annual Survey of                               Standardized estimates were computed in SUDAAN using
Jails and 2011 National Prisoner Statistics). The national                        its standardization options in PROC DESCRIPT. For this
estimates for state prisons were 1,154,600 adult males and                        analysis, the general population was standardized to inmate
83,400 adult females; for federal prisons, 190,600 adult males                    population based on sex, age, race, and Hispanic origin. The
and 13,200 adult females; and for jails (with an average daily                    standardized general population estimates for disease can
population of 6 or more inmates), 628,620 adult males and                         be interpreted as the estimate of disease among the general
91,551 adult females.                                                             population, if the general population had the same sex, age,
                                                                                  race, and Hispanic origin distribution as the prisoner and
3Folsom,  Jr., R.E. & Singh, A.C. (2000). The Generalized Exponential Model       jail inmate populations.
for Sampling Weight Calibration for Extreme Values, Nonresponse, and
Poststratification. Proceedings of the American Statistical Association, Survey
Research Methods Section, pp. 598–603.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                     14
        Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 16 of 24 PageID #: 992

Calculation of body mass index (BMI)

BMI is a measurement of body fat, based on height and
weight, that applies to both men and women ages 18 to 65.
BMI can be used to determine if a person is underweight
(18.5 or less), normal weight (18.5 to 24.9), overweight
(25.0 to 29.9), obese (30.0 to 39.9), or morbidly obese (40 or
greater). In the NIS-3, BMI was based on the following
formula provided by the Centers for Disease Control
and Prevention:

BMI = weight (pounds) / (height (inches))2 x 703.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015   15
          Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 17 of 24 PageID #: 993


Appendix table 1
State and federal prisoners with HIV or AIDS, by jurisdiction,
yearend 2010, 2011, and 2012
Jurisdiction                             2010                 2011                 2012
   U.S. total                            20,093               19,536              18,945*
Federal                                   1,578                1,610                1,601
State                                    18,515               17,926              17,344*
   Alabama                                  252                  274                  266
   Alaska                                     /                    /                    /
   Arizona                                  164                  165                  181
   Arkansas                                 128                  110                  105
   California                             1,098                1,165                1,089
   Colorado                                 181                  198                  201
   Connecticut                              301                  301                  249
   Delaware                                  73                   76                   81
   Florida                                2,920                2,679                2,583
   Georgia                                  912                  903                  891
   Hawaii                                    18                   21                   13
   Idaho                                     20                    /                   14
   Illinois                                 487                  457                    /
   Indiana                                    /                    /                    /
   Iowa                                      36                   37                   37
   Kansas                                    33                   61                    5
   Kentucky                                  87                   62                   91
   Louisiana                                665                  536                  532
   Maine                                     15                    3                   11
   Maryland                                 722                  572                  485
   Massachusetts                            206                  208                  186
   Michigan                                 233                  428                  370
   Minnesota                                 47                   50                   70
   Mississippi                              254                  255                  287
   Missouri                                 273                  292                  295
   Montana                                    7                   18                   11
   Nebraska                                  20                   20                   22
   Nevada                                   133                  123                  115
   New Hampshire                             12                    4                    5
   New Jersey                               420                  372                  303
   New Mexico                                27                   37                   29
   New York                               3,080                3,010                2,950
   North Carolina                           720                  692                  718
   North Dakota                               9                    1                    2
   Ohio                                     381                  376                  405
   Oklahoma                                 155                  137                  131
   Oregon                                    63                   60                   63
   Pennsylvania                             703                  706                  695
   Rhode Island                              47                   32                   35
   South Carolina                           412                  387                  328
   South Dakota                              11                   12                   11
   Tennessee                                219                  213                  226
   Texas                                  2,394                2,320                2,200
   Utah                                      35                   24                   24
   Vermont                                    3                    7                    6
   Virginia                                 306                  307                  279
   Washington                                75                   71                   75
   West Virginia                             25                   18                   29
   Wisconsin                                128                  120                  135
   Wyoming                                    5                    6                    2
Note: Excludes inmates in jurisdictions that did not report data on HIV or AIDS.
*U.S. and state totals include an estimated number of prisoners with HIV or AIDS in Illinois.
/Not reported.
Source: Bureau of Justice Statistics, National Prisoner Statistics Program, 2010, 2011, and 2012.


MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015           16
          Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 18 of 24 PageID #: 994


Appendix table 2
Body mass index of prisoners, by demographic characteristics, 2011–12
                                      Underweight                    Normal                    Overweight                     Obese              Morbidly obese
                                            Standard                     Standard                   Standard                     Standard               Standard
Demographic characteristic        Percent error               Percent error               Percent error                Percent error          Percent error
  All inmates                       0.8%      0.3%             25.6%        1.1%           45.7%       1.1%             25.5%       1.0%        2.4%       0.4%
Sex
  Male*                             0.8%        0.3%           25.8%          1.1%         46.5%          1.2%          24.7%         1.0%     2.2%       0.5%
  Female                            1.0         0.7            21.6**         1.7          34.7**         2.2           37.2**        2.9      5.6**      1.1
Age
  18–24*                            1.4%        0.6%           42.2%          3.1%         41.2%          2.7%          14.2%         2.1%     1.1%       0.8%
  25–34                             0.3         0.2            29.7**         2.6          47.3           2.5           20.3**        1.7      2.3        1.1
  35–49                             1.3         0.6            18.9**         1.5          43.6           1.6           33.3**        2.3      3.0**      0.5
  50 or older                       0.5         0.2            21.6**         2.5          50.7**         3.2           25.3**        2.2      1.9        0.7
Race/Hispanic origina
  White                             0.3%        0.1%           28.0%          1.8%         47.2%          1.8%          22.6%**       1.7%     1.9%       0.5%
  Black/African American*           1.3         0.5            25.2           1.9          42.7           2.1           28.7          1.5      2.1        0.5
  Hispanic/Latino                   1.0         0.7            22.0           1.9          47.4           3.8           26.4          2.8      3.3        1.4
  Otherb                            0.7         0.4            27.6           3.6          47.0           4.3           23.1          4.1      1.7        0.6
*Comparison group.
**Difference with comparison group is significant at the 95% confidence level.
aExcludes persons of Hispanic or Latino origin, unless specified.
bIncludes persons identified as American Indian or Alaska Native; Asian, Native Hawaiian, or other Pacific Islander; and two or more races.

Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.


Appendix table 3
Body mass index of jail inmates, by demographic characteristics, 2011–12
                                      Underweight                    Normal                    Overweight                     Obese              Morbidly obese
                                            Standard                    Standard                    Standard                     Standard                Standard
Demographic characteristic        Percent error               Percent error                Percent error               Percent error          Percent error
  All inmates                       1.2%       0.2%            37.2%        1.2%           39.3%       1.1%             20.0%       0.9%       2.3%         0.3%
Sex
  Male*                             1.2%         0.2%          38.3%         1.3%          40.3%          1.1%          18.8%         1.0%     1.4%        0.2%
  Female                            1.8          0.7           29.7**        2.6           31.8**         2.7           28.6**        2.6      8.0**       2.3
Age
  18–24*                            1.0%         0.4%          52.9%         2.0%          32.1%          2.1%          13.2%         1.4%     0.8%        0.2%
  25–34                             1.3          0.5           34.9**        1.6           42.3**         2.1           18.6**        1.6      3.0**       0.9
  35–49                             0.9          0.3           27.5**        2.1           41.7**         2.1           27.1**        1.9      2.9**       0.5
  50 or older                       3.1          1.1           33.5**        3.1           39.6           3.4           22.2**        3.4      1.6         0.6
Race/Hispanic origina
  White                             1.0%         0.3%          40.3%         2.0%          38.7%          2.0%          18.7%         1.7%     1.3%**      0.3%
  Black/African American*           1.2          0.4           38.1          1.9           36.6           1.9           21.4          1.5      2.7         0.5
  Hispanic/Latino                   1.7          0.8           30.7**        2.0           44.2**         2.2           20.5          2.0      2.9         0.6
  Otherb                            1.3          0.6           35.7          3.5           39.0           3.5           20.4          3.3      3.6         2.3
*Comparison group.
**Difference with comparison group is significant at the 95% confidence level.
aExcludes persons of Hispanic or Latino origin, unless specified.
bIncludes persons identified as American Indian or Alaska Native; Asian, Native Hawaiian, or other Pacific Islander; and two or more races.

Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                        17
         Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 19 of 24 PageID #: 995

Appendix table 4
HIV testing practices and consent received for state and federal prisoners during the intake process, by jurisdiction, 2012
                                                            Testing practices                                               Consent obtained
                                                              On            On inmate                   Do not
Jurisdiction        Mandatory        Opt-out         Opt-in   assessment request                Other   provide   General       HIV test       None
Federala                                                                                          X                                 X
Alabama                   X                                                                                                                     X
Arizona                                                 X                                                                          X
Arkansas                  X                                                                                                                     X
California                               X                                                                                         X
Colorado                  X                                                                                                                     X
Connecticut                                                                                                X         ~             ~            ~
Delaware                                                                             X                                             X
Florida                                                 X                                                                          X
Georgia                   X                                                                                                                     X
Hawaii                                                  X                                                                          X
Idaho                     X                                                                                                                     X
Indiana                   X                                                                                                                     X
Iowa                                     X                                                                           X
Kansasb                                                                                           X                                X
Kentucky                                                               X                                                           X
Louisiana                                X                                                                           X
Maine                                                                  X                                                           X
Maryland                                                X                                                            X
Massachusetts                                           X                                                                          X
Michigan                                 X                                                                           /             /             /
Minnesota                                X                                                                           X
Mississippi               X                                                                                                                     X
Missouri                  X                                                                                                                     X
Montana                                                                X                                             /              /           /
Nebraska                                 X                                                                           X
Nevada                    X                                                                                                                     X
New Hampshire             X                                                                                                                     X
New Jersey                               X                                                                           X
New Mexico                                              X                                                                          X
New Yorkc                                                                                         X                                X
North Carolina                           X                                                                           X
North Dakota              X                                                                                                                     X
Ohio                      X                                                                                                                     X
Oklahoma                  X                                                                                                                     X
Oregond                                                                                           X                                X
Pennsylvania                             X                                                                                         X
Rhode Island                                            X                                                                          X
South Carolina            X                                                                                                                     X
South Dakota                                            X                                                                          X
Tennessee                                X                                                                                                      X
Texas                     X                                                                                                                     X
Utah                      X                                                                                                                     X
Vermont                                                 X                                                                          X
Virginia                                                               X                                                           X
Washington                               X                                                                                         X
West Virginia                                                          X             X                                             X
Wisconsin                                               X                                                                          X
Wyoming                   X                                                                                                                     X
Note: Alaska and Illinois did not report data on testing practices during the intake process.
~Not applicable.
/Not reported.
aHIV testing was only offered to sentenced inmates.
bInmates were only tested for HIV if blood exposure occurred with staff or inmate volunteers.
cAll inmates were offered HIV testing.
dInmates were only tested for HIV on court order.

Source: Bureau of Justice Statistics, National Prisoner Statistics Program, 2012.

MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                             18
         Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 20 of 24 PageID #: 996

Appendix table 5
HIV testing practices for state and federal prisoners while in custody, by jurisdiction, 2012
                                   Offered during                                                                                              Involved in
Jurisdiction                       routine exam              High-risk           Inmate request       Clinical indication        Court order   an incident
Federal                                   X                     X                      X                        X                    X              X
Alabama                                   X                     X                      X                        X                    X
Arizona                                   X                     X                      X                        X                    X             X
Arkansas                                  X                     X                      X                        X                    X             X
California                                X                                            X                        X                    X             X
Colorado                                  X                      X                     X                        X                    X             X
Connecticut                                                      X                     X                        X                    X             X
Delaware                                  X                      X                     X                        X                    X
Floridaa                                  X
Georgia                                                                                 X                      X                                   X
Hawaii                                                                                  X                      X                      X
Idaho                                     X
Indiana                                                          X                      X                      X                      X            X
Iowa                                                                                    X                      X                      X            X
Kansasb                                   X                                             X                      X                      X            X
Kentucky                                  X                      X                      X                      X                      X            X
Louisiana                                                        X                      X                      X                      X            X
Maine                                                            X                      X                      X                                   X
Maryland                                  X                      X                      X                      X                                   X
Massachusetts                             X                                             X                                                          X
Michiganc
Minnesota                                                                               X                      X                      X            X
Mississippi                                                      X                      X                      X                      X            X
Missouri                                                                                X                      X                      X            X
Montana
Nebraska                                                                                X                      X                      X            X
Nevada                                                                                  X                      X                      X            X
New Hampshire                                                                           X                      X                                   X
New Jersey                                                       X                      X                      X                      X            X
New Mexico                                                                              X
New Yorkd                                 X                      X                      X                      X                      X            X
North Carolina                            X                                             X                      X                      X            X
North Dakota                                                                            X                      X                                   X
Ohio                                                                                    X                      X                      X            X
Oklahoma                                                                                X                      X                                   X
Oregon                                                                                  X                                             X
Pennsylvania                                                                            X
Rhode Island                              X                      X                      X                      X                      X
South Carolina                                                                          X                      X                      X            X
South Dakota                              X                      X                      X                      X                      X            X
Tennessee                                                                               X                      X                      X
Texas                                     X                                             X                      X                      X            X
Utah                                                             X                                             X                      X            X
Vermont                                   X
Virginia                                  X                      X                                             X                      X            X
Washington                                                                              X                      X                                   X
West Virginia                                                                           X
Wisconsin                                                                               X                      X                      X            X
Wyoming                                                                                 X                      X
Note: Alaska and Illinois did not report data on testing practices while in custody.
aInmates could be tested for HIV at any time during incarceration.
bAll pregnant inmates were tested for HIV.
cInmates were tested for HIV on request yearly and if blood exposure occurred.
dTesting for HIV was offered on a voluntary basis when transferring between facilities and participating in the Family Reunion Program.

Source: Bureau of Justice Statistics, National Prisoner Statistics Program, 2012.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                    19
         Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 21 of 24 PageID #: 997

Appendix table 6
HIV testing practices for state and federal prisoners during discharge planning, by jurisdiction, 2012
                                      All inmates             Some inmates                Only on                                                   Do not
Jurisdiction                          offered                 offered                     inmate request                   Other                    provide
Federal                                                                                           X
Alabamaa                                                                                                                      X
Arizona                                                                                             X
Arkansas                                                                                                                      X
California                                                           X
Colorado                                                                                            X
Connecticut                                                                                                                                             X
Delaware                                                             X
Florida                                    X
Georgia                                    X
Hawaii                                                                                              X
Idaho                                                                                                                                                   X
Indiana                                                                                             X
Iowa                                                                                                                                                    X
Kansas                                                                                              X
Kentucky                                                                                                                                                X
Louisiana                                                                                           X
Maine                                                                                               X
Marylandb                                                                                                                     X
Massachusetts                                                                                       X
Michigan                                                                                            X
Minnesota                                                                                                                                               X
Mississippi                                                                                         X
Missouric                                                                                                                     X
Nebraska                                   X
Nevadaa                                                                                                                       X
New Hampshire                                                                                       X
New Jersey                                                                                          X
New Mexico                                 X
New York                                                             X
North Carolina                                                                                      X
North Dakota                                                                                        X
Ohio                                                                                                X
Oklahoma                                                                                            X
Oregon                                                                                              X
Pennsylvania                               X
Rhode Island                                                                                                                                            X
South Carolina                                                                                      X
South Dakotad                                                                                                                 X
Tennessee                                                                                           X
Texasa                                                                                                                        X
Utahe                                                                                                                         X
Vermont                                                                                             X
Virginia                                   X
Washington                                                                                          X
West Virginia                              X
Wisconsin                                                                                           X
Wyoming                                                                                             X
Note: Alaska, Illinois, and Montana did not report data on testing practices during discharge planning.
aAll inmates tested for HIV on discharge.
bInmates were tested for HIV on request and offered HIV testing for upcoming releases.
cHIV testing was mandatory for all offenders not already HIV positive.
dAll inmates were offered HIV testing at Mike Durfee State Prison. At South Dakota State Prison and South Dakota Women’s Prison, inmates were only tested on inmate
request.
eUtah State Health Department tested all inmates for HIV on day of parole.

Source: Bureau of Justice Statistics, National Prisoner Statistics Program, 2012.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                         20
          Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 22 of 24 PageID #: 998

Appendix table 7
Prevalence of a current chronic condition among state and federal prisoners and jail inmates, 2011–12
                                                                  State and federal prisoners*                                           Jail inmates
Current chronic condition                                     Percent                  Standard error                        Percent                    Standard error
   Total                                                        41.0%                       1.4%                              39.8%                           1.3%
Cancer                                                           1.1                        0.2                                1.5                            0.3
High blood pressure/hypertension                                23.0                        1.3                               20.2                            1.0
Stroke-related problems                                          0.9                        0.2                                1.0                            0.2
Diabetes/high blood sugar                                        7.4                        0.7                                5.3**                          0.5
Heart-related problems                                           5.1                        0.7                                6.0                            0.5
Kidney-related problems                                          3.4                        0.5                                3.8                            0.4
Arthritis/rheumatism                                            12.4                        1.0                               10.5                            0.7
Asthma                                                          11.9                        0.8                               15.6**                          1.0
Cirrhosis of the liver                                           1.3                        0.3                                1.3                            0.3
*Comparison group.
**Difference with comparison group is significant at the 95% confidence level.
Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.



Appendix table 8
Standard errors for table 3: Prevalence of ever having a chronic condition or infectious disease among state and federal
prisoners and jail inmates, by demographic characteristics, 2011–12
                                                        Chronic condition                                                        Infectious disease
Demographic characteristic         State and federal prisoners            Jail inmates                      State and federal prisoners             Jail inmates
  All inmates                                   1.5%                            1.3%                                    1.3%                              0.7%
Sex
  Male                                           1.6%                               1.3%                                1.4%                               0.7%
  Female                                         2.1                                2.7                                 2.0                                2.4
Age
  18–24                                          2.7%                               2.0%                                2.0%                               1.0%
  25–34                                          2.7                                1.9                                 2.5                                1.2
  35–49                                          1.9                                2.1                                 1.5                                1.2
  50 or older                                    4.3                                2.5                                 3.1                                4.2
Race/Hispanic origin
  White                                          2.1%                               1.9%                                1.8%                               1.2%
  Black/African American                         2.9                                1.7                                 1.5                                1.4
  Hispanic/Latino                                2.8                                2.3                                 3.4                                1.2
  Other                                          5.4                                3.4                                 2.6                                2.1
Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.


Appendix table 9                                                                           Appendix table 10
Standard errors for figure 2: Rates of ever having a chronic                               Standard errors for figure 3: Rate of ever having a chronic
condition among state and federal prisoners, 2004 and                                      condition among jail inmates, 2002 and 2011–12
2011–12                                                                                                                                          Jail inmates
                                              State and federal prisoners                  Ever had a chronic condition                  2002                   2011–12
Ever had a chronic condition                   2004               2011–12                  Chronic condition
Chronic condition                                                                            High blood pressure/hypertension             0.5%                    1.1%
  High blood pressure/hypertension             0.4%                      1.2%                Diabetes/high blood sugar                    0.3                     0.6
  Diabetes/high blood sugar                    0.2                       0.8                 Asthma                                       0.5                     1.0
  Asthma                                       0.3                       0.9                 Arthritis/rheumatism                         0.5                     0.7
  Arthritis/rheumatism                         0.4                       0.9                 Heart-related problems                       0.4                     0.7
  Heart-related problems                       0.3                       1.0               Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12; and Survey
Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12; and Survey          of Inmates in Local Jails, 2002.
of Inmates in State and Federal Correctional Facilities, 2004.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                                 21
          Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 23 of 24 PageID #: 999


Appendix table 11
State and federal prisoners and jail inmates, by demographic characteristics, 2011–12
                                                     State and federal prisoners*                                                   Jail inmates
Demographic characteristic              Number                 Percent            Standard error               Number                 Percent      Standard error
  All inmates                           1,441,800                100%                  ~                       720,200                   100%           ~
Sex
  Male                                  1,345,200                93.3%                 0.9%                    628,600                 87.3%**         0.9%
  Female                                   96,600                 6.7                  0.9                      91,600                 12.7**          0.9
Race/Hispanic origina
  White                                   427,100                29.9%                 1.5%                    261,800                 36.7%**         1.6%
  Black/African American                  489,900                34.3                  2.3                     222,500                 31.2            1.8
  Hispanic/Latino                         356,100                24.9                  2.6                     146,400                 20.5            1.6
  Otherb                                  156,000                10.9                  1.0                      82,800                 11.6            0.8
Age
  18–24                                   166,200                11.5%                 0.9%                    188,200                 26.1%**         1.0%
  25–34                                   471,700                32.7                  1.4                     255,100                 35.4            1.1
  35–49                                   559,500                38.8                  1.5                     210,400                 29.2**          1.1
  50 or older                             244,500                17.0                  1.0                      66,500                  9.2**          0.7
*Comparison group.
**Difference with comparison group is significant at the 95% confidence level.
~Not applicable.
aExcludes persons of Hispanic or Latino origin, unless specified.
bIncludes persons identified as American Indian or Alaska Native; Asian, Native Hawaiian, or other Pacific Islander; and two or more races.

Source: Bureau of Justice Statistics, National Inmate Survey, 2011–12.




MEDICAL PROBLEMS OF STATE AND FEDERAL PRISONERS AND JAIL INMATES, 2011–12 | FEBRUARY 2015                                                                       22
Case: 4:20-cv-00007-DMB-JMV Doc #: 59-9 Filed: 03/16/20 24 of 24 PageID #: 1000




       The Bureau of Justice Statistics of the U.S. Department of Justice is the principal federal
       agency responsible for measuring crime, criminal victimization, criminal offenders, victims
       of crime, correlates of crime, and the operation of criminal and civil justice systems at the
       federal, state, tribal, and local levels. BJS collects, analyzes, and disseminates reliable and
       valid statistics on crime and justice systems in the United States, supports improvements
       to state and local criminal justice information systems, and participates with national and
       international organizations to develop and recommend national standards for justice statistics.
       William J. Sabol is acting director.

       This report was written by Laura M. Maruschak, BJS Statistician, and Marcus Berzofsky,
       Dr.P.H., and Jennifer Unangst, RTI International. E. Ann Carson and Jennifer Bronson, Ph.D.,
       BJS Statisticians, and Jennifer Unangst, RTI International, provided statistical verification
       and review.

       Morgan Young, Irene Cooperman, and Jill Thomas edited the report. Barbara Quinn produced
       the report.

       February 2015, NCJ 248491



                                                       Celebrating
                                                       35 years




                                    Office of Justice Programs
                         Innovation • Partnerships • Safer Neighborhoods
                                        www.ojp.usdoj.gov
